     Case 2:20-cv-01213-JCM-DJA Document 32
                                         33 Filed 04/14/21
                                                  04/16/21 Page 1 of 3




 1   SUSAN M. PITZ, ESQ.
     NEVADA STATE BAR NO. 8227
 2   JAMES J. CONWAY, ESQ.
     NEVADA STATE BAR NO. 11789
 3   TYE D. MASTERS, ESQ.
     NEVADA STATE BAR NO. 14580
 4   UNIVERSITY MEDICAL CENTER
     OF SOUTHERN NEVADA
 5   1800 W. Charleston Blvd.
     Las Vegas, Nevada 89102
 6   Tel. No.: (702) 224-7140
     Fax No.: (702) 383-3893
 7   susan.pitz@umcsn.com
     james.conway@umcsn.com
 8   tye.masters@umcsn.com
     Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF NEVADA
11

12   STEPHEN TAM, M.D.                          CASE NO.: 2:20-cv-01213-JCM-DJA
13               Plaintiff,
     vs.                                        STIPULATION AND ORDER
14
     UNIVERSITY MEDICAL CENTER OF
15   SOUTHERN NEVADA, a political
     subdivision of Clark County, State of
16   Nevada; THE MEDICAL AND DENTAL
     STAFF OF THE UNIVERSITY
17   MEDICAL CENTER OF SOUTHERN
     NEVADA, an independent subdivision of
18   University Medical Center of Southern
     Nevada; FREDERICK LIPPMANN, MD,
19   an individual; DANIEL ORR, DDS, an
     individual; THOMAS ZYNIEWICZ, DO,
20   an individual; RICHARD ONGTENGCO,
     MD, an individual; JOHN O’REILLY,
21   DONALD MACKAY, RENEE
     FRANKLIN, ROBYN CASPERSEN,
22   HARRY HAGERTY, LAURA LOPEZ-
     HOBBS, CHRISTIAN HASSE, MARY
23   LYNN PALENIK, and JEFF ELLIS, UMC
     Governing Board of University Medical
24   Center of Southern Nevada,
25               Defendants.
26
27

28

                                        - Page 1 of 3 -
     Case 2:20-cv-01213-JCM-DJA Document 32
                                         33 Filed 04/14/21
                                                  04/16/21 Page 2 of 3



                                     STIPULATION AND ORDER
 1

 2          Plaintiff, Stephen Tam, M.D., by and through his attorneys of record, Marc P. Cook

 3   Esq. and Julie L. Sanpei, Esq., and Defendants, University Medical Center of Southern Nevada

 4   (“UMC”); the Medical and Dental Staff of University Medical Center of Southern Nevada;
 5
     Frederick Lippmann, M.D.; Daniel Orr D.D.S.; Thomas Zyniewicz, D.O.; Richard Ongtengco,
 6
     M.D; John O’Reilly; Donald Mackay; Renee Franklin; Robyn Caspersen; Harry Hagerty;
 7
     Laura Lopez-Hobbs; Christian Haase (incorrectly named as “Christian Hasse”); Mary Lynn
 8
     Palenik; Jeff Ellis; and the Governing Board of University Medical Center of Southern Nevada
 9
10   (collectively, “Defendants”), by and through their attorneys of record, Susan M. Pitz, Esq.,

11   James J. Conway, Esq., and Tye D. Masters, Esq., hereby stipulate as follows:
12          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and
13
     Defendants that Plaintiff shall not file a Notice of Appeal, or seek reconsideration by this
14
     Honorable Court, of Sealed Order (ECF No. 28) granting Defendants’ Motion to Dismiss (ECF
15
     No. 13).
16
17   ///

18   ///

19   ///
20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///

27   ///
28

                                               - Page 2 of 3 -
     Case 2:20-cv-01213-JCM-DJA Document 32
                                         33 Filed 04/14/21
                                                  04/16/21 Page 3 of 3



             IT IS HEREBY FURTHER STIPULATED AND AGREED by and between
 1

 2   Plaintiff and Defendants that Defendants hereby withdraw their pending Motion for Attorney’s

 3   Fees (ECF No. 29) and their pending Motion to Seal the Motion for Attorney’s Fees (ECF No.

 4   30).
 5
            IT IS SO STIPULATED.
 6
      DATED this 14th day of April, 2021.                      DATED this 14th day of April, 2021.
 7

 8
        /s/ Julie L. Sanpei                                       /s/ James J. Conway
 9
      Marc P. Cook, Esq.                                       Susan M. Pitz, Esq.
10    Julie L. Sanpei, Esq.                                    James J. Conway, Esq.
      517 South Ninth Street                                   Tye D. Masters, Esq.
11    Las Vegas, NV 89101                                      1800 W. Charleston Blvd
      Attorney for Plaintiff                                   Las Vegas, Nevada 89102
12                                                             Attorneys for Defendants
13

14
                                              ORDER
15
            IT IS SO ORDERED.
16
17
                                                        U.S. DISTRICT COURT JUDGE
18
                                                                     April 16, 2021
19                                                      DATED:

20

21

22

23

24

25

26
27

28

                                             - Page 3 of 3 -
